
	

113 S2877 IS: Federal Debt Management Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2877
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To appropriately manage the debt of the United States by limiting the use of extraordinary
			 measures.
	
	
		1.Short title
			This Act may be cited as the
		  Federal Debt Management Act of 2014.2.Debt management(a)Civil Service Retirement and Disability FundSection 8348 of title 5, United States Code, is amended—(1)by striking subsections (j) and (k); and(2)in subsection (l)—(A)by striking (l)(1) The Secretary and all that follows through (2) Whenever and inserting (j) Whenever; and(B)by striking public debt limit and inserting limitation imposed by section 3101(b) of title 31.(b)Thrift Savings FundSection 8438 of title 5, United States Code, is amended—(1)by striking subsection (g); and(2)in subsection (h)—(A)by striking (h)(1) The Secretary and all that follows through (2) Whenever and inserting (g) Whenever;  and(B)by striking public debt limit and inserting limitation imposed by section 3101(b) of title 31.(c)Stabilization fundSection 5302(a)(1) of title 31, United States Code, is amended—(1)in the first sentence, by striking , and for investing in obligations of the United States Government those amounts in the fund the
			 Secretary of the Treasury, with the approval of the President, decides are
			 not required at the time to carry out this section; and(2)by inserting before the second sentence the following: The Secretary of the Treasury shall invest in obligations of the United States Government any
			 amounts in the stabilization fund that the Secretary, with the approval of
			 the President, decides are not required at the time to carry out this
			 section..(d)ProhibitionThe Secretary of the Treasury may not suspend the investing of amounts or the issuance of
			 obligations for any fund or account for purposes of preventing the public
			 debt of the United States from exceeding the limitation imposed by section
			 3101(b) of title 31, United States Code.(e)Savings provisions(1)Civil Service Retirement and Disability FundNotwithstanding the amendments made by subsection (a),	paragraphs (2), (3), and (4) of subsection
			 (j) and subsection (l)(1) of section 8348 of title 5, United States Code,
			 as in effect on the day before the date of enactment of this Act,  shall
			 apply to any debt issuance suspension period (as defined under section
			 8348(j)(5) of such title) that is in effect on the date of enactment of
			 this Act.(2)Thrift Savings FundNotwithstanding the amendments made by subsection (b),	paragraphs  (2), (3), and (4) of subsection
			 (g) and subsection (h)(1) of section 8438 of title 5, United States Code,
			 as in effect on the day before the date of enactment of this Act,  shall
			 apply to any debt issuance suspension period (as defined under section
			 8438(g)(6) of such title) that is in effect on the date of enactment of
			 this Act.
				3.Information regarding Daily Treasury StatementsNot later than 24 hours after publishing a Daily Treasury Statement, or any successor thereto, the
			 Secretary of the Treasury shall submit to the Committee on Finance of the
			 Senate and the Committee on Ways and Means of the House of Representatives
			 a report that—(1)provides all cash flow and debt transaction information used in preparing the Daily Treasury
			 Statement; and(2)includes forecasts for the cash flow and debt transactions of the Federal Government.
